Citation Nr: 0810913	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lower extremity 
peripheral neuropathy as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in July 2006, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

A motion to advance this case on the docket was denied by the 
Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

In August 2007, the Board remanded these issues for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Diabetes mellitus was not present until more than one 
year after the veteran's discharge from service and is not 
etiologically related to service. 

2.  Lower extremity peripheral neuropathy is not 
etiologically related to a service-connected disability. 

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Lower extremity peripheral neuropathy is not proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes and 
for lower extremity peripheral neuropathy associated with the 
diabetes.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in March 2005 (diabetes) and 
April 2005 (peripheral neuropathy), both prior to its initial 
adjudication of the claims.  

Although the veteran has not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought until September 2007, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's diabetes or peripheral neuropathy.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide timely notice with respect to those 
elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded a VA 
examination, and service treatment records and pertinent VA 
medical records and private medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the development and consideration of the claims by 
the originating agency were insignificant and non prejudicial 
to the veteran.  Accordingly, the Board will address the 
merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Diabetes

The Board notes initially that the record does not 
demonstrate, and the veteran does not contend, that he served 
in the Republic of Vietnam for purposes of the presumptive 
provisions pertaining to herbicide exposure.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, the 
record does not demonstrate that he was actually exposed to 
herbicides.  

Service treatment records show that the veteran was seen for 
complaints of headaches while on active duty, but they do not 
show that he was found to have diabetes.  Those records also 
do not contain any reference to abnormal test results, or any 
suggestion that the veteran was pre-diabetic or borderline 
diabetic.  Indeed, the report of examination for discharge in 
July 1970 shows that the veteran's endocrine system was found 
to be normal on clinical evaluation.  Although the post-
service medical evidence of record shows that the veteran 
currently has a diagnosis of diabetes mellitus, there is no 
such diagnosis for more than 30 years after the veteran's 
discharge from service.  

The veteran submitted a brief statement from his private 
physician in August 2006, stating that, after careful review 
of the medical records, "it would appear that his unexplained 
weight gain and vision changes were signs of prediabetes.  He 
is at higher risk due to family history and race.  He was 
having symptoms of diabetes prior to his diagnosis.  These 
symptoms are not related to any other of his current medical 
conditions."  

A VA examination was conducted in October 2007.  The examiner 
stated his opinion that there is not a 50 percent or better 
probability that diabetes is etiologically related to the 
veteran's military service.  He stated, "If a record can be 
found documenting impaired glucose tolerance or glucosuria 
during times of service this would establish a temporal 
relationship between military service and type 2 diabetes.  
As the veteran's dates of service were at least 25 years 
predating his diagnosis of type 2 diabetes it is less likely 
than not that the military service is the cause of his 
diabetes, despite his assertion that weight gain during the 
military contributed."  

In November 2007, the private physician submitted another 
letter stating that she had reviewed the medical records, 
which showed "[v]ision change 20/20 and 20/30" as well as 
"142lbs to 157lbs w[e]ight gain in a short period which 
appear[s] to be polyphagia" and "Polyuria possibl[y] brought 
on by Polydipsia."  It was her opinion that the symptoms in 
the veteran's medical records are "more likely than not to 
the diabetes are related to military service."  She based her 
opinion on the "[v]eteran's race and family history along 
with his statements that he was told in the military that he 
was a border-line diabetic."

The Board finds the October 2007 VA examiner's opinion to be 
the most probative given the veteran's military and medical 
history.  The Board considers the absence of any diagnosis of 
diabetes in service medical records or of such a diagnosis 
until more than 30 years after the veteran's discharge from 
service as substantial evidence weighing against the claim.  
This was also cited as significant by the October 2007 
examiner.  Yet, the private examiner's opinions make no 
attempt to explain this delay, except to note that the 
veteran had symptoms before he was diagnosed.  How much 
before is not indicated.  In addition, the private examiner 
found it significant that the veteran gained 15 pounds during 
his service.  On the service entrance examination, the 
veteran weighed 142 pounds, and at separation (13 months 
later), he weighed 157 pounds.  However, the Board notes that 
the veteran also gained 3 inches in height between entry and 
separation.  The Board is not competent to address whether 
this apparent growth adequately accounts for the additional 
weight, or whether such growth is medically plausible for a 
man of the veteran's age during service.  However, the 
private examiner's failure to address this evidence seriously 
undercuts her ultimate conclusion that the veteran's weight 
gain was an indicator of diabetes.

In addition, the Board notes that the private examiner based 
her opinion substantially on the veteran's statement that he 
was told in the military that he was a border-line diabetic.  
However, despite the veteran's current assertion (January 
2008 letter) that "[e]very medical personnel from my military 
days[...]onward referred to me as a border-line diabetic," this 
term is nowhere recorded in the service treatment records, 
and the separation examination contains normal endocrine 
findings, thus directly contradicting the veteran's account.  
While, as a layperson, the veteran is competent to describe 
his symptoms, his account of what physicians purportedly said 
more than 30 years ago, filtered as it is through a 
layperson's sensibilities, and contradicted as it is by 
recorded medical findings, is neither competent nor credible.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995

More significantly, the veteran's statement to his private 
physician, and in his sworn testimony, differs from his 
original statement to VA, as reported on his February 2005 
claim form.  At that time, he reported that he was told he 
was borderline diabetic before he entered the service, not, 
as he told the private examiner, during service.  In a March 
2005 VA Form 21-4138, the veteran first wrote that he had 
problems with this all of his life.  However, prior to 
submitting the form, he attempted to obscure this statement 
with white tape.  Based on the unexplained change in the 
veteran's account, the Board finds his statements with 
respect to the onset of his diabetes to be lacking in 
credibility.  Moreover, in the Board's view, the discrepancy 
between the veteran's statement to his physician, and his 
original statement to VA is meaningful, as the private 
examiner is purporting to relate in-service symptomatology to 
the onset of diabetes.  As her understanding appears to be 
factually incorrect, the probative weight that can be 
attached to the private physician's opinion is substantially 
diminished.

By contrast, the October 2007 VA examiner's reasoning is 
based on the lack of in-service clinical findings that would 
indicate impaired glucose tolerance or glucosuria, and would 
therefore establish a temporal relationship between military 
service and type 2 diabetes.  The examiner also found the 
extended period between discharge and diagnosis to be 
significant.  The examiner's reasoning and conclusion are 
entirely consistent with the evidence of record, and the 
Board adopts the examiner's conclusion that it is less likely 
than not that the veteran's military service is the cause of 
his diabetes.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Peripheral Neuropathy

The veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed lower extremity peripheral 
neuropathy had its onset during his period of military 
service.  The first identification of such a disorder of 
record occurred more than 30 years after the veteran left 
military service.  The veteran believes that his lower 
extremity peripheral neuropathy was caused or aggravated by 
his diabetes.  Moreover, the October 2007 VA examiner found 
that the veteran's peripheral neuropathy was a "complication" 
of his diabetes mellitus.  As already discussed above, 
diabetes is not service connected.  Accordingly, service 
connection for lower extremity peripheral neuropathy is not 
in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for lower extremity 
peripheral neuropathy as secondary to diabetes mellitus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


